

115 S320 IS: NextGen Accountability Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 320IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Mr. Daines (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Aviation Administration to establish annual performance objectives and to
			 hold the Chief NextGen Officer accountable for meeting such objectives.
	
 1.Short titleThis Act may be cited as the NextGen Accountability Act. 2.NextGen annual performance goalsSection 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
				
 (d)Annual performance goalsThe Administrator shall establish annual NextGen performance goals for each of the performance metrics set forth in subsection (a) to meet the performance metric baselines identified under subsection (b). Such goals shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..
 3.NextGen metrics reportSection 710(e)(2) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)a description of the progress made in meeting the annual NextGen performance goals relative to the performance metrics established under section 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 4.Chief NextGen OfficerSection 106(s) of title 49, United States Code, is amended— (1)in paragraph (2)(B), by adding at the end the following: In evaluating the performance of the Chief NextGen Officer for the purpose of awarding a bonus under this subparagraph, the Administrator shall consider the progress toward meeting the NextGen performance goals established pursuant to section 214(d) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note); and
 (2)in paragraph (3), by adding at the end the following: The annual performance goals set forth in the agreement shall include quantifiable NextGen airspace performance objectives regarding efficiency, productivity, capacity, and safety, which shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..